Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.
 
The amendment filed on 06/30/2022 has been entered. Claims 1-4, 6-11, 13-18, and 20-23 are pending. Claims 1, 8, 15, and 21-23 have been amended. The 112 rejection is withdrawn. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-11, 13-18, and 20-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11,13-18, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calcaterra (US 20180198831) hereinafter Calcaterra in view of Xu et al. (US 20160104067) hereinafter Xu.
Regarding claim 1, Calcaterra teaches an apparatus (apparatus (systems), [0123]) for performing dynamic user integration in a group-based communication system (i.e. users are added to the temporary group chat session, dynamically to adjust a total membership in the group chat session to a manageable number of members, [0100], the apparatus comprising at least one processor and at least one memory including a computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to (i.e. a system according to various embodiments may include a processor and logic integrated with and/or executable by the processor, the logic being configured to perform one or more of the process steps, [0127]): identify a user profile associated with a recently joined member of the group-based communication system, that is determined based at least in part on a length of time since the recently joined member joined the group-based communication system (i.e. The user account profile 414 may include, but is not limited to, personal settings of user accounts associated with the users registered to utilize the proactive group chat service and present within the network, [0071] and the usage statistics may include, but are not limited to, length of time that a user is a part of the group chat session, [0068]); determine a user status associated with the user profile based at least in part on a determination that a frequency in which the recently joined member interacted with a virtual space of the communication-based communication system is equal to or less than a predefined threshold (i.e. users who join a group chat session have their associated grouping status updated to reflect the new group membership, [0069], the context-aware agent 508 is a subroutine configured to analyze the context status (user-defined characteristics, events, notifications, and/or new types of communication requests, as defined by the user profile, [0078] and the group GUI is a representative visual environment that is configured to display messages from users within the group chat session, [0079] and how active a user is within the group chat session (sent message frequency), [0068]); based at least in part on the user profile being associated with the recently joined member of the group-based communication system, identify one or more actions that are associated with the user status (i.e. As a user consumes news, reports, emails, texts, and other information (collectively referred to as contextual data) 604 on the user device 602, the context monitor 506 determines context data from the consumption of and interaction with this contextual data 604, to provide a context status for the user, [0081]).
However, Calcaterra does not explicitly disclose identify a first action of the one or more actions that has a performed status and a second action of the one or more actions that has an unperformed status; 4 of 19S392-0034USbased at least in part on an identification of the first action and the second action, generate a user interface indicating the performed status of the first action and a recommendation the second action; and cause the user interface to be rendered on a display associated with the user profile.
However, Xu teaches identify a first action of the one or more actions that has a performed status and a second action of the one or more actions that has an unperformed status (i.e. users subscribed to a first group but who are not subscribed to a second group, and in some user-defined instances, only those users that have visited, posted to or otherwise interacted with the first group's news feed within the last month, [0155]); 4 of 19S392-0034USbased at least in part on an identification of the first action and the second action, generate a user interface indicating the performed status of the first action and a recommendation the second action (i.e. Fig. 5 and [0094], a user interface is updated or edited (which corresponds to the generating part of the limitation) to show the user’s integration with a group based on the user action which is subscribing the group), and a user interface displays the user currently selected to view feed items associated a group the user subscribes to and the recommendations section that displays group the user may be interested in subscribing to); and  cause the user interface to be rendered on a display associated with the user profile (i.e. Fig. 5, the user interface displayed with the user profile).
Based on Calcaterra in view of Xu it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Xu to the system of Calcaterra in order to create simple and intuitive group communication setup.

Regarding claim 2, Calcaterra does not explicitly disclose the user interface comprises an indexed integration notification that is configured to be rendered as part of a dynamic user integration portal.
However, Xu teaches the user interface comprises the integration notification comprises an indexed integration notification that is configured to be rendered as part of a dynamic user integration portal (i.e. Fig. 8B, the interface that includes a button to a create new recommendation and other recommendations as a notification with a modified time so that the interface server as a dynamic user portal since it modified when a new recommendation is created). Therefore, the limitations of claims 2 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 3, Calcaterra does not explicitly disclose the dynamic user integration portal is transmitted using a prioritized resource allocation status.
However, Xu teaches the dynamic user integration portal is transmitted using a prioritized resource allocation status (i.e. prioritizing the available recommendations, or selecting among the available recommendations to serve a recommendation to a user. The number of levels can be configured to provide a desired granularity to facilitate the tailoring of recommendations, [0150]). Therefore, the limitations of claims 3 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.
Regarding claim 4, Calcaterra does not explicitly disclose the user interface is rendered in response to detecting a triggering user interaction.
However, Xu teaches the user interface is rendered in response to detecting a triggering user interaction (i.e. the recommendation platform can enable authorized users to customize the generation, triggering and provision of recommendations based on virtually any action that occurs within or with respect to the database system. Such actions can include user-initiated actions (or "user actions") such as the reception of a user input, for example, a user's clicking or other selection of a user interface (UI) element or a user's entering of text or other data into a data field, [0120]). Therefore, the limitations of claims 4 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 6, Calcaterra teaches the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to determine a plurality of other user profiles associated with the user profile (i.e. The temporary grouping handler 410 determines whether a subgroup of users have security profiles that allow them to join a group chat session according to user account profiles 414 stored to a memory, [0082]); map a level of engagement for each of the plurality of other user profiles with respect to a plurality of other actions onto a functionality space; and select, from the plurality of other actions and based at least in part on the functionality space, the second action (i.e. This historical group chat session record is stored to a memory for future use, and may be relied upon to revive the group chat session should matching conditions present themselves in the future, such as a weekly meeting between the same participants, a group of people chatting about Monday Night Football each week, a notice being sent out to all members of a distribution list for periodic event notification like retail sales, reminders about activities to be performed like sporting events, concerts, etc., or any other conceivable use of the same group chat session in the future, [0098]).
Regarding claim 7, Calcaterra does not explicitly disclose the second user action comprises a connecting with another user profile that is related to the user profile.
 However, Xu teaches the second user action comprises a connecting with another user profile that is related to the user profile (i.e. by establishing such a link, one user can see information generated by, generated about, or otherwise associated with another user. For instance, a first user can see information posted by a second user to the second user's profile page. In one example, when the first user is following the second user, the first user's news feed can receive a post from the second user submitted to the second user's profile feed, [0080]). Therefore, the limitations of claims 7 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claims 8-11, 13-18, and 20, the limitations of claims 8-11, 13-18, and 20 are similar to the limitations of claims 1-6 and 7. Calcaterra further teaches a non-transitory computer storage medium comprising instructions (i.e. a computer readable storage medium having program instructions, [0118]). Therefore, the limitations of claims 8-11, 13-18, and 20 are rejected in the analysis of claims 1-5 and 7 above, and the claims are rejected on that basis.

Regarding claim 21, Calcaterra does not explicitly disclose the user profile associated with the recently joined member of the group-based communication system comprises one of a group of most- recently-joined user profiles.        
However, Xu teaches the user profile that has recently been associated with the group-based communication system or a communication channel of the group-based communication system comprises one of a group of most- recently-joined user profiles (i.e. an important role in connecting existing users of the social networking system, in engaging existing users, and in introducing new users to various other users, groups, records, and features of the social networking system as well as facilitating collaboration among both new and existing users, [0027]). Therefore, the limitations of claims 21 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claims 22-23, the limitations of claims 22-23 are similar to the limitations of claim 21. Therefore, the limitations of claims 22-23 are rejected in the analysis of claim 21 above, and the claims are rejected on that basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196.  The examiner can normally be reached on M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A F W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
7/13/2022

/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447